Citation Nr: 0920043	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder, claimed as degenerative arthritis with 
scoliosis.

3.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as atypical psychosis, 
bipolar affective disorder, and/or schizophrenia.

4.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
learning disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to service connection for a 
bilateral foot disorder, and whether new and material 
evidence has been submitted to reopen the issue of 
entitlement to service connection for a learning disability, 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  An April 1990 rating decision denied service connection 
for bilateral pes planus.

2.  The additional evidence received since the time of the 
final April 1990 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral pes planus.

3.  A December 2002 rating decision denied service connection 
for a back disorder.

4.  The additional evidence received since the time of the 
final December 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disorder.

5.  A September 1988 rating decision denied service 
connection for an acquired psychiatric disorder.

6.  The additional evidence received since the time of the 
final September 1988 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral pes planus is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in January 
2005, with respect to the claim to reopen for an acquired 
psychiatric disorder, and June 2005, with respect to all 
other issues, satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was notified of the regulations pertinent to claims 
to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen, in 
those January 2005 and June 2005 letters, followed by 
readjudication in the May 2006 statements of the case.  See 
Kent v. Nicholson, 20 Vet. App 1 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
a VA examination was not conducted with respect to the 
veteran's claims to reopen, VA is not required to obtain an 
examination for a claim to reopen finally decided decisions.  
See 38 C.F.R. § 3.159(c).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Shinseki v. Sanders/Simmons, 556 U.S. ____ 
(2009); ____ S. Ct. ____, 2009 WL 1045952, U.S., April 21, 
2009 (No. 07-1209).

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Moreover, in the case of arthritis and 
psychosis, service connection is granted if such diseases are 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Pes Planus

The RO denied service connection for bilateral pes planus in 
April 1990, and notified the veteran of the decision in May 
1990.  The rating decision was not appealed and that decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2008).  
The matter under consideration in this case at that time was 
whether any pes planus shown was related to the veteran's 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the April 1990 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the April 1990 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records.  
On the Report of Medical History dated in August 1970, the 
veteran reported foot trouble, and the examiner noted "Flat 
feet, NCM."  The additional evidence added to the record 
since the April 1990 rating decision consists of private 
treatment records dated from October 1952 to April 1954 and 
from May 2003 to June 2004, and an April 2005 letter from the 
veteran's private physician.

The RO denied the veteran's claim for entitlement to service 
connection for bilateral pes planus in April 1990, as there 
was no evidence that pes planus existed in service or was 
diagnosed subsequent to service.  However, the pertinent 
evidence submitted since that time not only establishes that 
the veteran has a current diagnosis of bilateral pes planus, 
as noted in the April 2005 private opinion letter, but also 
reflects that flat feet had been diagnosed prior to service 
entrance in 1970.  Specifically, the private treatment 
records dated from October 1952 to April 1954 indicate that 
the veteran had bilateral pes planus as a young child.  

Accordingly, this evidence is both "new," as it had not 
been previously considered by VA, and "material," as it 
raises the reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the issue of entitlement to 
service connection for bilateral pes planus is reopened.

Back Disorder

The RO denied service connection for a back disorder in 
December 2002, and notified the veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the veteran's back disorder, diagnosed subsequent to 
military service, was related thereto.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the December 2002 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the December 2002 
rating decision relevant to the veteran's claim for service 
connection included his service treatment records, and 
private treatment records dated from December 2000 to 
December 2001 and from February 2002 to July 2002.  The 
additional evidence added to the record since the December 
2002 rating decision includes VA outpatient treatment records 
dated from February 2003 to May 2006.

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in December 2002.  At that 
time, there was no evidence that the veteran's back disorder 
was related to his military service, and this continues to be 
the case.  Private treatment records from February 2002 
through July 2002 showed continued treatment of low back 
pain, and diagnoses of scoliosis, degenerative disc disease, 
degenerative joint disease, and sacroilitis.  Additionally, a 
VA outpatient treatment record reflects that the veteran 
underwent back surgery in October 2004.  

However, none of these records show that the veteran's 
varying back disorder diagnoses are related to his military 
service.  Thus, while this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the claim 
to reopen the issue of entitlement to service connection for 
a back disorder must be denied.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable, and the issue of entitlement to 
service connection for a back disorder is not reopened.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psychiatric Disorder

The RO denied service connection for an acquired psychiatric 
disorder in a September 1988 rating decision; it was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matters under consideration in this 
case at that time were whether the veteran had a diagnosed 
psychiatric disorder that was related to his military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
September 1988 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the September 1988 
rating decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records, 
private treatment records dated in May 1986, and VA records 
dated in May 1986, June 1986, and from October 1986 to 
October 1988.  The additional evidence added to the record 
since the September 1988 rating decision includes VA 
outpatient treatment records dated from February 2003 to May 
2006, private treatment records dated from December 2000 to 
December 2001, February 2002 to July 2002, in May 2003, and 
from June 2004 to June 2005, and a May 2005 letter from the 
veteran's private physician.

The RO denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder in September 
1988.  At that time, there was no evidence that the veteran 
had a psychiatric disorder in service, that a psychiatric 
disorder was diagnosed within the 14 years subsequent to his 
July 1972 service separation, or that his diagnosed 
psychiatric disorder was related to his military service.  
This continues to be the case.  The newly-submitted VA 
outpatient treatment records and private outpatient treatment 
records, beginning in December 2000, reflect that the veteran 
was repeatedly diagnosed with bipolar affective disorder, and 
was treated with both oral and injected prescription 
medications to regulate his symptoms.  Additionally, the 
private inpatient records reflect that the veteran was 
hospitalized for bipolar affective disorder in May 2003 after 
having been noncompliant with his medications for two months.

However, there remains no newly-submitted evidence showing a 
diagnosed psychiatric disorder related to his military 
service.  Thus, while this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the issue 
of entitlement to service connection for an acquired 
psychiatric disorder must be denied.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable, and the issue of entitlement to 
service connection for an acquired psychiatric disorder is 
not reopened.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral pes 
planus is reopened, and to that extent only, the appeal is 
granted.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a back disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.


REMAND

With respect to the reopened claim for entitlement to service 
connection for bilateral pes planus, the Board finds that 
additional development is required before adjudication on a 
direct basis may proceed.  Thus, in order to avoid prejudice 
to the veteran, remand is required.  Bernard v. Brown, 4 Vet. 
App. at 394 (holding that where RO has not considered the 
reopened claim on a direct basis, the Board must consider 
whether prejudice to the veteran if it proceeded to 
adjudicate the merits of the claim).  Specifically, the 
pertinent evidence submitted since that time not only 
establishes that the veteran has a current diagnosis of 
bilateral pes planus, but shows that the veteran had flat 
feet prior to service entrance.  The private treatment 
records dated from October 1952 to April 1954 indicate that 
the veteran had bilateral flat feet as a young child.  

Additionally, a February 2006 rating decision denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for residuals of a learning disability.  In his 
May 2006 substantive appeal with respect to a separate issue, 
the veteran indicated that he wished to appeal the denial of 
his claim with respect to the issue of entitlement to service 
connection for residuals of a learning disability.  Thus, he 
provided notice of his disagreement with the denial of his 
claim to reopen.  The filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).

An appeal to the Board consists of a timely notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200.  A notice of disagreement must (1) express 
disagreement with a specific determination of the RO; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; and (5) be filed by the claimant or the claimant's 
authorized representative.  While special wording is not 
required, a notice of disagreement must be in terms that can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).  Here, although he did not 
specifically state that his disagreement was with respect to 
the February 2006 rating decision, he clearly wished to 
appeal the denial of his claim to reopen issue of entitlement 
to service connection for residuals of a learning disability.

To that end, review of the claims file reveals that VA has 
not yet issued a statement of the case as to the issue of 
whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
residuals of a learning disability, pursuant to 38 U.S.C.A. § 
1114(j) (West 2002).  Therefore, remand of this issue is 
required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection 
for bilateral pes planus, and whether new and material 
evidence has been submitted to reopen the issue of 
entitlement to service connection for residuals of a learning 
disability, are remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between his current 
bilateral flat feet and his period of 
active military service, to include 
medical evidence that any preexisting 
foot disorder was aggravated by his 
period of active military service.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of whether new and 
material evidence has been submitted to 
reopen the issue of entitlement to 
service connection for a learning 
disability is necessary.  38 C.F.R. § 
19.26 (2008).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to 
the February 2006 rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects an appeal as to this issue, the 
case must be returned to the Board for 
appellate review.

3.  After completing the above, and any 
other development as may be indicated, 
the RO must adjudicate the issue of 
entitlement to service connection for a 
bilateral foot disorder, to include pes 
planus on a de novo basis.  If this 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, with appropriate laws 
and regulations as to the issue of 
entitlement to service connection on the 
merits.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


